Title: From Benjamin Franklin to S. & J.-H. Delap, 18 March 1779
From: Franklin, Benjamin
To: Delap, Jean-Hans; Delap, Samuel


Gentlemen
Passy March. 18 1779
I duly received the Letter you did me the Honor of writing to me, the 6 inst. mentioning a Prize “the sale of which was stopt by the Judge of the Admiralty untill she was deemed a legal Prize by me & the Council of Prizes.” and desiring my Decision “without Loss of Time.” I was ill when I received your Letter, and have not yet been able to go out, or attend much to Business, otherwise I would have enquired at Versailles about it; for I never heard before of this Prize, nor have I any Concern in the Council of Prizes, or any Right to give any such Decision, if I was acquainted with the Case which I am not. I hope the Difficulty is removed before this Time; But if upon a fuller Explanation of the Nature of the Case, it should appear that any Interposition from me with the Ministry is necessary & proper, you may rely on my Readiness to do whatever may be useful to your Interests, being with much Esteem &c
Mess. S. & J. H. delap.
